The appellant filed his petition for habeas corpus before Hon. Leon McCord, judge of the Fifteenth judicial circuit of Alabama, praying for his release from custody. The relief prayed for was denied. That which purports to be a bill of exceptions is set out in full in the record, but appears never to have been signed by the judge hearing the petition. There being no bill of exceptions, there is nothing for this Court to review. The action of the judge, denying relief, is therefore affirmed. Affirmed.